DISMISS; Opinion Filed November 7, 2013.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-00445-CV

                             QUINTON MCCRIGHT, Appellant
                                        V.
                              BANK OF AMERICA, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-00807-C

                             MEMORANDUM OPINION
                           Before Justices Moseley, Lang, and Brown
                                  Opinion by Justice Moseley
       The clerk’s record in this case is overdue. By letter dated June 13, 2013 we notified

appellant that the Dallas County Clerk’s office had informed the Court that the clerk’s record had

not been filed because appellant had not paid for or made arrangements to pay for the clerk’s

record. We directed appellant to provide the Court within ten days either (1) written verification

of payment or payment arrangements for the clerk’s record; or (2) written documentation that

appellant had been found to be entitled to proceed without payment of costs. We cautioned

appellant that if we did not receive the required documentation, we might dismiss the appeal for

want of prosecution.    To date, appellant has not provided the required documentation or

otherwise corresponded with the Court regarding the status of the clerk’s record.
      Accordingly, we dismiss this appeal for want of prosecution. See TEX. R. APP. P. 37.3(b).




                                                  /Jim Moseley/
                                                  JIM MOSELEY
                                                  JUSTICE
130445F.P05




                                            –2–
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

QUINTON MCCRIGHT, Appellant                        On Appeal from the County Court at Law
                                                   No. 3, Dallas County, Texas
No. 05-13-00445-CV        V.                       Trial Court Cause No. CC-13-00807-C.
                                                   Opinion delivered by Justice Moseley.
BANK OF AMERICA, Appellee                          Justices Lang and Brown participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee BANK OF AMERICA recover its costs of this appeal
from appellant QUINTON MCCRIGHT.


Judgment entered this 7th day of November, 2013.




                                                   /Jim Moseley/
                                                   JIM MOSELEY
                                                   JUSTICE




                                            –3–